DETAILED ACTION
First Page of Pre-Grant Publication

    PNG
    media_image1.png
    785
    518
    media_image1.png
    Greyscale

Election/Restrictions
(Included for Completeness) Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10,13 and 17-20, drawn to a FILTER PRIMING KIT/APPARATUS, classified in class B01D, subclass 2201/081.
II.	.
The inventions are distinct, each from the other because of the following reasons:
Inventions of Group II and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as, use in the treatment of a different fluid, for example, a pharmaceutical solvent or petrochemical. Moreover, the apparatus of Group I does not require the pressure limitations of the process of Group II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the fields of search for these different statutory classes of invention are, for the most part, mutually exclusive.  The fields of search are not coextensive.  .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Species
Corresponding Drawing Figure
1
4A
2
6A
3
8B
4
10A
5
11C
6
12A
7
13


Basic Species
Configuration
1
Vacuum-Sealed Bag
2
Kit

  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each genus above, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  The species and/or subspecies set forth above are submitted to be mutually exclusive.  If more than one genus or sub-species is set forth above in tabular form, then an election from each genus and/or sub-species must be made.  Only those claims that read on all of the elected inventions will be examined.  Currently, none of the claims appear to be generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Examiner Interview Summary
The Examiner attempted to contact Mr. Lemaire earlier in the week to discuss the application and election. Mr. Lemaire contacted the Examiner on Saturday, January 23, 2021, and indicated that he had not been available earlier in the week. Mr. Lemaire indicated that he was receptive to an additional mailed restriction to further study and respond to the restriction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Mr. Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776 
571-272-1164 Direct
Robert.Popovics@USPTO.gov